Citation Nr: 9934409	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-24 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1968 to August 
1974.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Fargo, North Dakota.  The Board last remanded the 
case to the M&ROC in November 1998, and it has been returned 
for further appellate consideration.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
2. The veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been adequately developed and that no further assistance to 
the veteran is required to comply with 38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that the M&ROC was directed 
to attempt to obtain additional service medical records and 
service department records pertaining to the veteran's 
claimed stressors.  No additional records were obtained, and 
it appears from the record that the search was not complete.  
The M&ROC did, as requested by the Board, ask the veteran to 
identify and provide completed authorization forms for 
release of information from health care providers, including 
the North Dakota State Hospital.  Also, the veteran was 
requested to provide, in legible form, information concerning 
the specific circumstances of his alleged service stressors.  
The veteran did not respond to these requests.  
Notwithstanding the foregoing, in light of the conclusions 
that must be drawn from the medical evidence of record, the 
Board concludes that further delay of the appellate process 
to obtain additional records is not warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition with credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

The veteran contends that he was exposed to stressors in 
service, that he has been diagnosed with service-incurred or 
aggravated PTSD and that service connection should be granted 
for the disability.  His DD Form 214 shows that he served in 
Vietnam from September 1969 to December  1970 and from July 
1971 to April 1972.  His DA Form 20 indicates his principal 
duty during his first tour in Vietnam was wheeled vehicle 
mechanic, and during his second tour in Vietnam it was senior 
vehicle mechanic and engineering equipment repairman.  His 
service awards do not include any combat medals.  

In conjunction with his claim the veteran has submitted 
accounts of post-service dreams and his descriptions of 
traumatic experiences in service including:  the loss of 14 
killed and 10 wounded in a reactive mission on December 22, 
1969; having been captured, held for 2 days and escaping from 
the Viet Cong in January 1970; the loss of a friend in a 
mortar attack in August 1971; and an attack on his vehicle in 
approximately November 1971 when 4 of the tires were blown 
out and the veteran's shotgun rider was hit and died in the 
veteran's arms.  

The evidence of record includes a letter dated in April 1963 
from the casework supervisor at the North Dakota State 
Hospital.  The letter states that the veteran was admitted in 
January 1963 and remained there in April 1963.  It also 
states that the veteran's condition had improved and release 
planning might be considered in the not too distant future.  

The veteran's service medical records show that at his pre-
induction examination in January 1968, the veteran answered 
no to the question as to whether he had ever been a patient 
in a mental hospital or sanitorium.  At medical examinations 
in June 1971 and March 1974, psychiatric evaluation was 
normal.  In conjunction with a June 1974 examination for a 
Chapter 13 separation, the veteran underwent a mental status 
examination at which no significant mental disease was found.  
The veteran indicated on his June 1974 medical history report 
that he did not have depression or excessive worry or nervous 
trouble of any sort, and no pertinent disorder was noted in 
the report of the medical examination.  

In the report of a Fargo Vet Center PTSD History and 
Assessment conducted in August 1993, the counselor stated 
that Part I of the Figley Questionnaire and the Post 
Traumatic Stress Disorder Interview (PTSD-I), DSM-III-R 
Version, were used in assessing the veteran's Vietnam 
experiences.  In the interview, the veteran reported that 
while on night patrol in Vietnam, his unit was ambushed and 
about 15 soldiers were killed.  The veteran reported that his 
radioman was hit by a mortar round and he himself was covered 
with blood and body parts.  He also reported that during his 
second tour his best friend had taken the point position in 
his place, was shot by a sniper and died in the veteran's 
arms.  The counselor stated that based on personal interview 
and assessment, the veteran had numerous symptoms of PTSD per 
his self reporting.  The counselor recommended further 
testing and evaluation.  

In a VA psychology report dated in August 1993, the 
psychologist stated that the veteran complained of symptoms 
of PTSD and occasional depression.  The psychologist 
discussed the results of the Henmon-Nelson Tests of Mental 
Ability and the Minnesota Multiphasic Personality Inventory 
(MMPI-2).  The assessment was that test results indicated low 
average intellectual functioning, and the psychologist stated 
that the validity of the MMPI-2 was questionable.  She said 
the veteran's complaints of symptoms of PTSD were not 
substantiated by the results obtained on personality testing.  

A VA PTSD exam worksheet dated in August 1993 shows that the 
veteran's history of unusually traumatic stressors was that 
as a squad leader he lost 14 men including a close friend.  
The veteran reported that he was an alcoholic and had been 
sober for 15 months.  The examiner stated that the veteran 
acknowledged PTSD symptoms of thoughts, dreams, flashbacks, 
isolation, sleep problems and hypervigilence.  The diagnosis 
after examination was alcohol dependence in full remission.  
The examiner stated that the psychiatric examination report 
should be seen for additional diagnoses.  

In the report of a VA psychiatric examination conducted in 
August 1993, the physician noted the veteran had two tours in 
Vietnam.  The veteran stated that he loved war movies and 
television programs about Vietnam.  He said he enjoyed 
Vietnam duty and was a squad leader, but was angry because of 
post-Vietnam treatment in the U.S. and felt he should be paid 
for this abuse and rejection.  The veteran reported frequent 
nightmares about Vietnam and occasional daytime recollections 
triggered by rainstorms.  After examination, the diagnosis 
was: alcohol dependence, in remission; (prescribed) narcotic 
abuse, in remission; panic disorder with agoraphobia; social 
phobia; and antisocial personality disorder.  The physician 
stated that diagnostic testing needed to be done.  In an 
addendum dated in September 1993, the physician stated that 
review of the entire record indicated that the veteran did 
not have PTSD.  

Records from the North Dakota State Penitentiary show that a 
counselor referred the veteran to a clinical psychologist for 
psychological evaluation.  The counselor indicated there were 
identified problems including alcohol/other drugs, sexual 
aggression, family relationship problems and PTSD.  In a 
psychological assessment report from the penitentiary dated 
in January 1994, the psychologist noted the veteran was 
currently incarcerated and had been incarcerated at the 
Missouri River Correctional Center in 1983 and 1984 for 
forging a check and at the North Dakota State Penitentiary 
from January 1991 to July 1993 for gross sexual imposition 
involving his 14-year old step-daughter.  His July 1993 
probation had been revoked because of his failure to 
participate in an aftercare group.  At the evaluation, the 
veteran indicated he was having some grief because of Vietnam 
and some guilt and anger related to his mother's death that 
occurred while he was in Vietnam.  He stated he was a platoon 
leader in Vietnam and had a fellow serviceman die in his 
arms.  He also indicated he had some guilt and anger related 
to his mother's death which occurred while he was in Vietnam.  
The veteran described flashbacks and nightmares about 
Vietnam.  The psychologist stated that the veteran's MMPI was 
essentially within normal limits but indicated some tendency 
toward social isolation and suspiciousness.  After 
examination, the Axis I diagnosis was PTSD, chronic, rule out 
dementing disorder and alcohol dependence, severe (by 
history, now in remission).  

In June 1997, in response to a request from the M&ROC, the 
U.S. Army & Joint Services Environmental Support Group (ESG) 
(now U.S. Armed Services Center for Research of Unit 
Records), reported it was unable to document the veteran's 
stressors.  It provided a copy of an After Action Report for 
the period September 24, 1969, to March 5, 1970, and 
Operational Reports - Lessons Learned submitted by the 14th 
Engineer Battalion, the higher headquarters of the veteran's 
unit in Vietnam.  ESG noted that the veteran's name did not 
appear on the Defense Intelligence Agency Prisoner of War - 
Missing in Action listing.  ESG stated that information 
concerning capture of the veteran should be maintained in his 
Official Military Personnel File.  The Board notes that 
neither the veteran's DD Form 214 nor his DA Form 20 mentions 
that the veteran was missing or held captive by Viet Cong.  

The After Action Report from the 14th Engineer Battalion 
shows that during the period from September 24, 1969, to 
March 5, 1970, the veteran's unit, the 630th Engineer 
Company, Light Equipment (LE), along with other units 
participated in the construction of a road from Landing Zone 
Nancy to Fire Support Base Barbara.  According to the report, 
on October 22, 1969, a construction work party was ambushed 
by a platoon-sized element.  The results were two engineers 
killed in action, one wounded in action and the loss of a 
piece of heavy construction equipment.  In addition, on 
January 5, 1970, an engineer work party was ambushed enroute 
to its work site resulting in 1 killed in action, 11 wounded 
in action and two trucks lost.  Gunships and a reaction force 
were called in.  An Operational Report of the 14th Engineer 
Battalion shows that additional enemy activity in the quarter 
from November 1969 through January 1970 included 3 sniper 
incidents, 2 mortar fire incidents and 11 rocket fire 
incidents.  

At a VA compensation and pension examination for PTSD in 
February 1998, the physician noted the veteran's history 
included a North Dakota State Hospital hospitalization for 
anxiety and auditory hallucinations prior to service.  The 
physician noted there was some dispute in the claims folder 
concerning the veteran's exposure to trauma in service, but 
concluded that the veteran's unit was apparently fired on, at 
least in October 1969 and January 1970.  On examination, the 
veteran reported that his worst Vietnam experience was 
cleaning up guts off of equipment.  The veteran said he lost 
a good friend in Vietnam and had another good friend die in 
his arms.  The physician stated that despite many other PTSD 
symptoms the veteran did not meet all diagnostic criteria to 
establish a diagnosis for PTSD as specified in DSM-IV.  The 
physician stated specifically that the veteran did not meet 
the criteria for persistent avoidance of stimuli associated 
with the trauma or numbing of general responsiveness.  The 
diagnosis was history of alcohol dependence (in partial 
remission), questionable history of panic attacks, history of 
questionable psychosis in adolescence.  The physician 
commented again that the veteran met most, but not all, PTSD 
criteria and said that this depended on how one read the 
claims file in that the claims file certainly documented less 
"fire" than the veteran.  

An examination report prepared by a Vet Center counselor in 
March 1998 shows that the veteran reported that his Vietnam 
stressors were working on and cleaning of equipment that had 
blood on it and the loss of 2 close friends in his unit who 
were killed.  The counselor said there appeared to be some 
discrepancies from past reports and exams and the veteran's 
military 201 file in his claims file.  The counselor recorded 
symptoms reported by the veteran, but stated that diagnosis 
was deferred to the psychiatric service.  

At a VA compensation and pension evaluation in March 1998, 
the physician stated that the veteran's claims file was 
reviewed, particularly action report information from the 
veteran's time in Vietnam.  The veteran reported that prior 
to service he was an inpatient  for approximately 6 to 7 
months at the North Dakota State Hospital.  The veteran said 
he had nearly a total nervous breakdown due to the death of 
six children in a house fire in his community.  He said he 
and his father had to remove the children's bodies to take 
them to the morgue, and he reported that he still had 
nightmares from that.  

The veteran reported that on his arrival in Vietnam, he was 
assigned to mechanics for heavy equipment.  The physician 
stated that on reviewing the veteran's claims file, it seemed 
that on several occasions, the veteran's group was attacked 
by the enemy and that on at least two occasions, men were 
killed and wounded during the firefights.  The veteran 
reported that his job was to clean the equipment after it was 
recovered from the operational area.  He said he had to place 
into body bags the body parts of the men killed in a rocket 
attack.  He said one of these men was his best friend.  The 
veteran reported that he was also part of a reaction team 
that went to the support of other troops who were under 
attack.  The veteran said he carried an M-60 machine gun, the 
type often targeted by the enemy for suppression fire.  He 
said he felt he was going to be killed in Vietnam and was 
frightened most of his time there.  After examination, the 
Axis I diagnoses were PTSD and alcohol dependence, partial 
remission.  The physician commented that the veteran fit the 
criteria for PTSD and there appeared to be a significant 
effect from Vietnam, but he could not say conclusively that 
the PTSD was not started first by carrying six bodies of 
children from a burned building to the morgue.  

In April 1998, the veteran responded to the MMPI-II 
administered by VA.  The psychologist who interpreted the 
profile stated that based on the validity scale, the profile 
appeared to be of questionable validity due to possible 
inconsistent responding by the veteran and the veteran's need 
to present himself in a positive light.  The psychologist 
stated that the profile was consistent with a history of 
alcohol problems.  

In May 1999, the veteran again responded to the MMPI-II 
administered by VA.  The psychologist who reviewed the 
profile stated that it was a valid profile and said the 
responses appeared to be realistically truthful and were 
likely to reflect the veteran's current status.  The 
psychologist said the profile was essentially within normal 
limits.  

The veteran underwent a VA psychiatric examination in May 
1999.  The physician noted that on reviewing the previous 
evaluation, the veteran had been diagnosed with PTSD, but 
there was a question of the pre-service hospitalization in 
1963 apparently in connection with the removal of bodies of 
children from a house fire.  The physician also noted that 
records from that hospitalization were not available to 
clarify the diagnosis and treatment.  The physician stated 
that the veteran did not remember taking any pills and stated 
that after discharge from the hospital he felt good.  The 
physician stated that based on available records and the 
veteran's history, she could not make a clear connection 
between the 1963 event and the claim of PTSD in connection 
with the Vietnam war.  

At the May 1999 examination, the veteran said that in Vietnam 
in July 1969 he was assigned to the 630th Engineer Company 
and worked as an equipment mechanic.  He said that on 
December 22, 1969, he witnessed dead and wounded and in 
another incident he lost his best friend who died in his 
arms.  He reported feeling his life was in danger quite a few 
times because of incoming fire, and he reported firing his 
weapon at the enemy.  He said it was scary all the time.  He 
also said he had seen other soldiers wounded or dead.  On 
mental status examination, the veteran did not report any 
specific problems with memory, hypervigilance, irritability 
or concentration.  He reported no flashback-like symptoms.  
He said that helicopters or the rainy season would remind him 
of the monsoon in Vietnam and brought back memories but did 
not interfere with his functioning to any significant extent.  

In her discussion, the physician said that based on the 
available information, it appeared that the 1963 
hospitalization was a separate life event and she could not 
make any connection between that and the veteran's feeling 
that he developed PTSD in Vietnam.  The physician stated that 
with respect to PTSD, the veteran did report some symptoms of 
PTSD, but did not fulfill all the DSM criteria.  The Axis I 
diagnosis was alcohol dependence, in early partial remission.  

In an addendum dated in June 1999, the physician noted that 
the May 1999 MMPI-II computer profile interpretation 
indicated a valid profile and indicated there was some 
suggestion of persecutory characteristics, indirect 
expressions of hostility, shyness and timidity.  The 
physician stated she reviewed the MMPI-II results with the 
psychologist who indicated it appeared to be a valid profile, 
but defensive.  The physician stated that this would not 
change her previous compensation evaluation conclusion.  

Review of the evidence outlined above shows that the only 
diagnoses of PTSD have come from the psychological assessment 
in January 1994 and the VA examination in March 1998.  The 
January 1994 psychological assessment took place while the 
veteran was incarcerated, and the Board notes there is no 
indication that the examiner had available prior examination 
results, including the then-existing Vet Center history and 
assessment of August 1993, the VA psychology report of August 
1993 and the VA PTSD exam worksheet and psychiatric 
examination report also dated in August 1993, with the 
September 1993 addendum.  Though the veteran reported 
symptoms of PTSD, the examination and test results did not 
support such a diagnosis, and the psychiatrist in his 
September 1993 addendum stated specifically that review of 
the entire record indicated that the veteran did not have 
PTSD.  The Board finds the probative value of the January 
1994 report outweighed by the essentially contemporaneous 
evidence showing that a psychiatrist who reviewed the entire 
record concluded that the veteran did not have PTSD.  

The March 1998 examination results do not, in the Board's 
opinion, support the finding of a clear diagnosis of PTSD 
related to the veteran's experiences in service as the 
physician stated there appeared to be a significant effect 
from Vietnam, but he could not say that the PTSD was not 
started first from the pre-service experience of carrying 
bodies of six children from a burned building to the morgue.  
The Board also notes that in the narrative of the examination 
report, the physician stated that the veteran originally gave 
a negative response to all the questions regarding avoidance 
criteria necessary for a PTSD diagnosis.  The physician said 
that in discussing these issues, the veteran said that he did 
not currently have significant problems but when asked how he 
would have answered the questions 7, 12, 15, or 20 years 
earlier, the veteran said he would have been positive for a 
good number of them.  The physician apparently based the 
finding that the veteran fit the avoidance criteria on the 
veteran's statements as to how he would have answered the 
questions 7, 12, 15 or 20 years prior to the examination, all 
times which would have pre-dated the veteran's service-
connection claim.  In view of the ambiguity as to whether the 
results of the March 1998 examination represent a current 
clear diagnosis of PTSD, the Board considers the results of 
the March 1998 VA examination to be of less probative value 
than examination reports dated in February 1998 and May 1999.  
At those examinations, the physicians reviewed the record, 
considered the veteran's history and reported symptoms and 
specifically determined that the veteran did not meet the 
criteria for a diagnosis of PTSD under DSM-IV.  In the 
Board's opinion, these reports are of greater probative value 
than the January 1994 and March 1998 reports.  Therefore, the 
Board concludes that the preponderance of the evidence 
establishes that the veteran does not have PTSD.  








ORDER

Entitlement to service connection for PTSD is denied.  



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

